DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 5 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 3, 6, 9 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 19 October 2018, 17 March 2019 and 5 February 2020 have been considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities. Line 4 of the claim recites the limitation “the solvent”. Previously, on line 3, the claim recites “at least one solvent”. 
“the at least one solvent”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 17, 18, 20, 21, 24, 25, 28, 30-32, 34, 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “to remove … solvents therein” on line 8.  Previously, on line 3, the claim requires “at least one solvent”.
The two limitations pose a contradiction, because the limitation of line 8 appears to require multiple solvents, while the limitation of line 3 allows for a single solvent.
For the purposes of examination, a teaching of a single solvent will be considered to meet the claim. 
Applicant may wish to either amend the limitation of line 8 to read “to remove … the at least one solvent therein” or to amend the limitation of line 3 to require multiple solvents. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 13 recites the broad recitation “a temperature … is in a range of 200-350 °C” (lines 3-4), and the claim also recites “preferably 250-300°C” (line 4), which is the narrower statement of the range/limitation. 
The claim further recites the broad recitation “a time … is in a range of 5-40 minutes” (line 5), and the claim also recites “preferably 10-20 minutes” (lines 5-6) which is the narrower statement of the range/limitation. 
The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present case, for the purposes of examination, a teaching satisfying the broader range will be considered to meet the requirements of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 13, 17, 20, 21, 24, 28, 30, 32, 35 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk.
Regarding claim 12, Schwiegk teaches a method of preparing a composite aromatic polyamide porous film (“separator”) (abstract). 
The method includes a step of providing an ionic liquid, including water (“a solvent”) and an aromatic polyamide and forming a mixed solution of the ionic liquid, water and aromatic polyamide (paragraphs [0020, 0042, 0044]).
The method further includes a step of coating the mixed solution onto glass fibers and immersing the coated glass fibers in a coagulation bath such that the aromatic polyamide precipitates to form a film (“membrane”). The resulting film (“membrane”) is washed with water (“extractant”) to extract the ionic liquid and solvent and is dried to form the final porous film (“separator”) (paragraphs [0053, 0069, 0082, 0100, 0112]). 
Regarding claim 13, Schwiegk teaches that the film (“membrane”) is washed with water (“extractant”) to extract the ionic liquid and solvent and dried while treated under high temperature to form the final porous film (“separator”) (paragraphs [0053, 0069, 0082, 0100]). The treating under high temperature is hot air heating in an oven (paragraph [0100, 0112]).
claim 17, Schwiegk teaches that the ionic liquid may be an imidazolium onium salt, a pyridinium onium salt, or a piperidinium salt (paragraphs [0039-0042]).
Regarding claim 20, Schwiegk teaches that the aromatic polyamide is present at a concentration of 10% to 40% by weight relative to the ionic liquid (paragraph [0043]).
Therefore, the mass ratio of ionic liquid to aromatic polyamide is in the range from 10:4 (equivalent to 2.5:1) to 10:1. 
Regarding claim 21, Schwiegk teaches that the mixing step includes mixing the ionic liquid with water (“first solvent”) (paragraph [0042]). Schwiegk also teaches that the aromatic polyamide may be mixed with a polymer in solution (paragraph [0047]). The solution would inherently include a solvent (“second solvent”). The mixed solution is formed by mixing the ionic liquid solution and the aromatic polyamide solution (paragraph [0044]). 
Regarding claim 24, Schwiegk teaches water as the “first solvent” (paragraph [0042]). 
Regarding claim 28, the instant claim is proviso upon the limitation "mixing the ionic liquid, the aromatic polyamide and a third solvent to form the mixed solution", which is not required by claim 21; therefore the limitations of claim 28 do not come into force.
	Regarding claim 30, Schwiegk teaches that the coagulation bath comprises water (“first component”) (paragraph [0073]).
claim 32, Schwiegk teaches that the coagulation bath is at room temperature (paragraph [0100]). In a specific example, Schwiegk teaches that the coagulation bath temperature is 20 °C (paragraph [0096]).
Regarding claim 35, Schwiegk teaches that the extractant is water or ethanol at room temperature (20 °C) (paragraph [0112]).
Regarding claim 37, Schwiegk teaches that the drying is hot air drying at 60 °C (paragraph [0100, 0112]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk as applied to claim 30 above, and further in view of U.S. Pre-Grant Publication No. 2017/0151835, hereinafter Sugimoto and U.S. Pre-Grant Publication No. 2017/0311651, hereinafter Yoshioka.
Regarding claim 18, Schwiegk teaches that the aromatic polyamide may be a fully aromatic polyamide (paragraph [0020]) and further teaches that all known polyamides are usable in the taught method (paragraph [0021]).
Schwiegk further teaches that the aromatic polyamide may be in the form of pellets prior to dissolution (paragraph [0044]).

Regarding 1), one of the most common fully aromatic polyamides is Kevlar – poly (p-phenylene terephthalamide). Sugimoto teaches dissolving it in an ionic liquid and precipitating in a coagulation bath (paragraphs [0079, 0144]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select the fully aromatic polyamide p-phenylene terephthalamide without undue experimentation and with a reasonable expectation of success.
Regarding 2), the practice of dissolving polymers in fiber form is well-known in the art – see, e.g. Yoshioka (paragraph [0050]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to dissolve aromatic polyamide in fiber form rather than pellet form without undue experimentation and with a reasonable expectation of success.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk as applied to claim 21 above, and further in view of U.S. Pre-Grant Publication No. 2005/0288484, hereinafter Holbrey.
Regarding claim 25, Schwiegk teaches that the aromatic polyamide may form a blend with a biopolymer in solution (paragraph [0047]). The “second solvent” would be the solvent of the biopolymer solution.

Schwiegk points to the Holbrey reference (paragraph [0035]), which discusses blends of synthetic polymers and biopolymers (abstract, paragraphs [0044, 0048, 0049]). In a specific example, Holbrey describes a 5% cellulose solution blended with a synthetic polymer solution, such that a ratio by weight of the cellulose to the synthetic polymer is in the range 20/80 to 80/20 (paragraph [0069]).
	The 5% cellulose solution includes 95% solvent (“second solvent”). Forming a blend of this solution with an aromatic polyamide, such that the cellulose to aromatic polyamide are in a ratio of 20/80 would result in a ratio of about a 5:1 solvent (“second solvent”) to aromatic polyamide.
	It would have been obvious to the ordinarily skilled artist to look to the Holbrey reference provided by Schwiegk for the purpose of forming the blend with a biopolymer solution mentioned by Schiegk without undue experimentation and with a reasonable expectation of success.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk as applied to claim 30 above, and further in view of U.S. Pre-Grant Publication No. 2017/0151835, hereinafter Sugimoto.
Regarding claim 31, Schwiegk teaches that the coagulation bath includes a mixture of solvents such as water (“first component”) and alcohols.
Schwiegk fails to teach that the coagulation bath includes one of the claimed solvents as a second component.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include dimethyl sulfoxide or N,N-dimethylformamide as a second component in addition to water (“first component”) in Schwiegk’s coagulation bath without undue experimentation and with a reasonable expectation of success. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2010/0310853, hereinafter Schwiegk as applied to claim 12 above, and further in view of Japanese Patent Publication No. JP 4832430, hereinafter Sano. (A machine translation of Sano is provided with the current office action).
Regarding claim 34, Schwiegk teaches dipping the coated glass fibers in a coagulation bath (paragraph [0069]). 
Schwiegk does not specify the length of time spent in the coagulation bath.
Sano teaches an analogous process involving the coagulation of the aromatic polyamide poly(m-phenylene isophtalamide) onto a fiber substrate (paragraph [0006]). 
Given the similarity of the processes, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a coagulation time of about 60 seconds with Schwiegk’s process without undue experimentation and with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/             Supervisory Patent Examiner, Art Unit 1724